UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.
                                                 No. 00-4418
JOEL JAIMES AVILES, a/k/a Felix
Jaimes,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-99-261)

                   Submitted: February 16, 2001

                       Decided: March 26, 2001

    Before WILKINS, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Matthew Martin, MARTIN & MARTIN, P.A., Hillsborough, North
Carolina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Sandra J. Hairston, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
2                      UNITED STATES v. AVILES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION
PER CURIAM:
   Joel Jaimes Aviles appeals his conviction following a jury trial for
(1) conspiracy to distribute cocaine hydrochloride in violation of 21
U.S.C. § 846 (1994); (2) possession with intent to distribute cocaine
hydrochloride in violation of 21 U.S.C.A. § 841(a)(West 1994 &
Supp. 2000); and (3) possession of a firearm during and in relation to
a drug trafficking offense, aiding and abetting that crime in violation
of 18 U.S.C.A. §§ 924(c) & 2 (West 2000). In the sole issue raised
by Aviles in this appeal, he contends that the district court erred in
denying his Fed. R. Crim. P. 29 motion for acquittal because the evi-
dence was insufficient to prove that he knowingly participated in the
offenses.
   This court reviews the denial of a motion for acquittal under a suf-
ficiency of the evidence standard. See Fed. R. Crim. P. 29; See
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998). The sufficiency of the evi-
dence in a criminal case is determined by viewing the evidence in a
light most favorable to the government. The conviction must be
affirmed if the evidence, viewed in the light most favorable to the
government, is sufficient for any rational jury to find the elements of
the offense beyond a reasonable doubt. United States v. Burgos, 94
F.3d 849, 862 (4th Cir. 1996). In evaluating the sufficiency of the evi-
dence, we do not review the credibility of the witnesses, and we
assume that the jury resolved all contradictions in the testimony in
favor of the government. Romer, 148 F.3d at 364.
   We have reviewed the record and briefs and find sufficient evi-
dence to support Aviles’ conviction. Accordingly, we affirm Aviles’
conviction and sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.
                                                           AFFIRMED